Name: Commission Decision No 2852/86/ECSC of 15 September 1986 fixing the rates of abatement for the fourth quarter of 1986 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-09-16

 Avis juridique important|31986S2852Commission Decision No 2852/86/ECSC of 15 September 1986 fixing the rates of abatement for the fourth quarter of 1986 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 264 , 16/09/1986 P. 0018*****COMMISSION DECISION No 2852/86/ECSC of 15 September 1986 fixing the rates of abatement for the fourth quarter of 1986 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 3485/85/ECSC of 27 November 1985 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 8 (1) thereof, Whereas the rates of abatement in respect of certain products must be fixed for the fourth quarter of 1986 on the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 The rates of abatement for the establishment of production quotas for the fourth quarter of 1986 shall be as follows: category Ia 54 category Ib 51 category Ic 17 category II 42 category III 57 category IV 41 category VI 43 The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market shall be as follows: category Ia 54 category Ib 50 category Ic 22 category II 49 category III 60 category IV 38 category VI 42 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 340, 18. 12. 1985, p. 5.